
	
		I
		112th CONGRESS
		2d Session
		H. R. 3827
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2012
			Mr. Guthrie (for
			 himself, Mr. Benishek,
			 Mr. Rogers of Michigan,
			 Mrs. McMorris Rodgers,
			 Mrs. Blackburn, and
			 Mr. Barton of Texas) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Appropriations,
			 the Budget, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Patient-Centered Outcomes Research program
		  and comparative effectiveness research funding.
	
	
		1.Repealing patient-centered
			 outcomes research
			(a)Social Security
			 ActPart D of title XI of the
			 Social Security Act (42 U.S.C. 1320e et seq.), as added by section 6301 of the
			 Patient Protection and Affordable Care Act, is repealed.
			(b)Public Health
			 Service ActSection 937 of the Public Health Service Act (42
			 U.S.C. 299b–37), as added by section 6301(b) of the Patient Protection and
			 Affordable Care Act, is repealed.
			(c)Internal Revenue
			 Code of 1986
				(1)Section 9511 of
			 the Internal Revenue Code of 1986, as added by section 6301(e)(1) of the
			 Patient Protection and Affordable Care Act, is repealed, and the table of
			 sections for subchapter A of chapter 98 of such Code is amended by striking the
			 item relating to such section 9511.
				(2)Subchapter B of
			 chapter 34 of the Internal Revenue Code of 1986, as added by section 6301(e)(2)
			 of the Patient Protection and Affordable Care Act, is repealed.
				(3)Section 501(l) of
			 the Internal Revenue Code of 1986 is amended by striking paragraph (4).
				(d)Rescission of
			 unobligated fundsOf the
			 funds made available under section 9511 of the Internal Revenue Code of 1986 or
			 section 1181(b)(3) of the Social Security Act (42 U.S.C. 1320e(b)(3)), the
			 unobligated balance is rescinded.
			2.Rescission of
			 unobligated funds under ARRA for comparative effectiveness
			 researchThere are hereby
			 rescinded all unobligated balances remaining available as of the date of the
			 enactment of this Act of funds made available by division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) for purposes of
			 comparative effectiveness research under healthcare research and quality under
			 the heading Agency for Healthcare Research and Quality under
			 title VIII of such division.
		3.Use of funds to reduce
			 national deficitThe total
			 amount rescinded by this Act shall be deposited in the general fund of the
			 Federal Treasury and used for Federal budget deficit reduction.
		4.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
